 370303 NLRB No. 53DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLancaster Community Hospital and Hospital &Service Employees Union, Local 399. Case 31±CA±18658June 12, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn March 6, 1991, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 31±RC±6496. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On May 14, 1991, the General Counsel filed a Mo-tion for Summary Judgment. On May 17, 1991, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On May 31, 1991, the Respond-
ent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause the Respondent  admits its refusal to bargain,but attacks the validity of the certification on the basis
of its objections to the election in the representation
proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a California corporation with anoffice and principal place of business located in Lan-
caster, California, where it is engaged in the operation
of an acute care hospital. The Respondent, in the
course and conduct of its business operations, annually
derives gross revenues in excess of $250,000, and pur-
chases and receives goods or services valued in excess
of $50,000 directly from suppliers located outside the
State of California. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 24, 1989, theUnion was certified on January 4, 1991, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:INCLUDED: All full time and regular part timeprofessional employees employed by Lancaster
Community Hospital including all relief charge
nurses and relief supervisors, registered nurses, in-
terim permittee registered nurses, operating room
registered nurses, laboratory technologists, I, II
and III, pharmacists, respiratory care practitioners,
social service registered nurses, social service dis-
charge planners, diagnostic related group coordi-
nators, infection control registered nurses, patient
accountants, quality assurance coordinators,
charge respiratory care practitioners, radiologic
technologists, CT technologists, nuclear medicine
technologists, ultra sound technologists, special
procedures technologists, assistant supervisors,
laboratory and all float pool employees employed
in classifications included in the unit who have
worked one shift per pay period during the thir-
teen week period preceding December 24, 1988,
and all non-professional employees employed by
Lancaster Community Hospital including all li-
censed vocational nurses I and III, unit secretaries,
nursing technicians, nurse aids, operating room
technicians, operating room assistants, central sup-
ply technicians, central supply aids, laboratory as-
sistants, clerk typists, file clerks, advanced clerk
typists, EKG technicians, EKG unit secretaries,
secretaries, receptionists, pharmacy technicians,
pharmacy messengers, pharmacy technicians bil- 371LANCASTER COMMUNITY HOSPITAL1We will not, however, grant the General Counsel's request for an orderrequiring the Respondent to provide certain specified information to the Union.
Although the duty to bargain includes a corresponding duty to provide nec-essary and relevant information, the Board traditionally has not issued an order
specifically requiring a respondent to provide such information absent an alle-
gation that the respondent has actually refused to do so. Here, neither the
charge nor the complaint contains an allegation that the Union requested or
that the Respondent refused to provide necessary and relevant information to
the Union. Nor does the Union's February 4, 1991 letter requesting bargaining
contain a request for information. In these circumstances, we agree with the
Respondent and find that it would be inappropriate on summary judgment to
issue the order sought by the General Counsel.lings, emergency room technicians, emergencyroom admitting licensed vocational nurses, food
service workers, dishwashers and dishwashers II,
cooks I and II, diet aids, diet technicians, buyers,
stock clerks, assistant purchasing agents, house-
keepers, engineers, assistant chief engineers, gen-
eral maintenance workers, payroll clerks,
marketing/community relations coordinators,
electric/air engineers, cashiers, medicare log
clerks, accounts payable clerks, cash supervisors,
PBX/admitting clerks, PBX operators, admitting
clerks, insurance billers, insurance secretaries, file
clerks, outpatient billers, data entry operators,
credit/collections clerks, credit supervisors, cash-
iers, insurance verifiers, licensed vocational nurses
admitting III, central testing, outpatient payable
clerks, medical records coders, medical records
transcribers II and III, outpatient coders, medical
staff coordinators and all float pool employees
employed in classifications included in the unit
who have worked one shift per pay period during
the thirteen week period preceding December 24,
1988.EXCLUDED: All confidential employees,guards, charge nurses and other supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince on or about February 4, 1991, the Union hasrequested the Respondent to bargain, and, since on or
about February 7, 1991, the Respondent has refused.
We find that this refusal constitutes an unlawful refusal
to bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing on and after February 7, 1991, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.1To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Lancaster Community Hospital, Lancaster,
California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Hospital & Service Em-ployees Union, Local 399 as the exclusive bargaining
representative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:INCLUDED: All full time and regular part timeprofessional employees employed by Lancaster
Community Hospital including all relief charge
nurses and relief supervisors, registered nurses, in-
terim permittee registered nurses, operating room
registered nurses, laboratory technologists, I, II
and III, pharmacists, respiratory care practitioners,
social service registered nurses, social service dis-
charge planners, diagnostic related group coordi-
nators, infection control registered nurses, patient
accountants, quality assurance coordinators,
charge respiratory care practitioners, radiologic
technologists, CT technologists, nuclear medicine
technologists, ultra sound technologists, special
procedures technologists, assistant supervisors,
laboratory and all float pool employees employed
in classifications included in the unit who have
worked one shift per pay period during the thir- 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''teen week period preceding December 24, 1988,and all non-professional employees employed by
Lancaster Community Hospital including all li-
censed vocational nurses I and III, unit secretaries,
nursing technicians, nurse aids, operating room
technicians, operating room assistants, central sup-
ply technicians, central supply aids, laboratory as-
sistants, clerk typists, file clerks, advanced clerk
typists, EKG technicians, EKG unit secretaries,
secretaries, receptionists, pharmacy technicians,
pharmacy messengers, pharmacy technicians bil-
lings, emergency room technicians, emergency
room admitting licensed vocational nurses, food
service workers, dishwashers and dishwashers II,
cooks I and II, diet aids, diet technicians, buyers,
stock clerks, assistant purchasing agents, house-
keepers, engineers, assistant chief engineers, gen-
eral maintenance workers, payroll clerks,
marketing/community relations coordinators,
electric/air engineers, cashiers, medicare logclerks, accounts payable clerks, cash supervisors,
PBX/admitting clerks, PBX operators, admitting
clerks, insurance billers, insurance secretaries, file
clerks, outpatient billers, data entry operators,
credit/collections clerks, credit supervisors, cash-
iers, insurance verifiers, licensed vocational nurses
admitting III, central testing, outpatient payable
clerks, medical records coders, medical records
transcribers II and III, outpatient coders, medical
staff coordinators and all float pool employees
employed in classifications included in the unit
who have worked one shift per pay period during
the thirteen week period preceding December 24,
1988.EXCLUDED: All confidential employees,guards, charge nurses and other supervisors as de-
fined in the Act.(b) Post at its facility in Lancaster, California, copiesof the attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 31, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Hospital &Service Employees Union, Local 399 as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:INCLUDED: All full time and regular part timeprofessional employees employed by Lancaster
Community Hospital including all relief charge
nurses and relief supervisors, registered nurses, in-
terim permittee registered nurses, operating room
registered nurses, laboratory technologists, I, II
and III, pharmacists, respiratory care practitioners,
social service registered nurses, social service dis-
charge planners, diagnostic related group coordi-
nators, infection control registered nurses, patient
accountants, quality assurance coordinators,
charge respiratory care practitioners, radiologic
technologists, CT technologists, nuclear medicine
technologists, ultra sound technologists, special
procedures technologists, assistant supervisors,
laboratory and all float pool employees employed
in classifications included in the unit who have
worked one shift per pay period during the thir-
teen week period preceding December 24, 1988,
and all non-professional employees employed by
Lancaster Community Hospital including all li-
censed vocational nurses I and III, unit secretaries,
nursing technicians, nurse aids, operating room
technicians, operating room assistants, central sup-
ply technicians, central supply aids, laboratory as-
sistants, clerk typists, file clerks, advanced clerk
typists, EKG technicians, EKG unit secretaries,
secretaries, receptionists, pharmacy technicians,
pharmacy messengers, pharmacy technicians bil-
lings, emergency room technicians, emergency
room admitting licensed vocational nurses, food
service workers, dishwashers and dishwashers II,
cooks I and II, diet aids, diet technicians, buyers,
stock clerks, assistant purchasing agents, house-
keepers, engineers, assistant chief engineers, gen-
eral maintenance workers, payroll clerks, 373LANCASTER COMMUNITY HOSPITALmarketing/community relations coordinators,electric/air engineers, cashiers, medicare log
clerks, accounts payable clerks, cash supervisors,
PBX/admitting clerks, PBX operators, admitting
clerks, insurance billers, insurance secretaries, file
clerks, outpatient billers, data entry operators,
credit/collections clerks, credit supervisors, cash-
iers, insurance verifiers, licensed vocational nurses
admitting III, central testing, outpatient payable
clerks, medical records coders, medical records
transcribers II and III, outpatient coders, medicalstaff coordinators and all float pool employeesemployed in classifications included in the unit
who have worked one shift per pay period during
the thirteen week period preceding December 24,
1988.EXCLUDED: All confidential employees,guards, charge nurses and other supervisors as de-
fined in the Act.LANCASTERCOMMUNITYHOSPITAL